Citation Nr: 0008289	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  96-02 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the death of the veteran as a result 
of medical treatment by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, her daughter, son-in-law and niece


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from February 1935 to 
February 1939, with subsequent service during World War II.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 1995 by the Department of 
Veterans Affairs (VA) regional office (RO) in Chicago, 
Illinois.

In July 1997, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in August 1999. 


FINDING OF FACT

VA-prescribed medication resulted in the veteran's death.


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
the death of the veteran as a result of VA medical treatment 
is warranted.  38 U.S.C.A. §§ 1151, 5107 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107 
(a).  That is, she has presented a claim which is plausible.  
The Board is also satisfied that all relevant facts have been 
properly developed, and no further assistance to the 
appellant is required to comply with the duty to assist her 
mandated by 38 U.S.C.A. § 5107 (a).

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability or death were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability or death but also that the 
proximate cause of the additional disability or death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability or death was an 
event which was not reasonably foreseeable.  However, those 
amendments apply only to claims for compensation under 
38 U.S.C.A. § 1151 which were filed on or after October 1, 
1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  
Therefore, as the appellant filed her claim prior to October 
1, 1997, the only issue before the Board is whether the 
veteran's death was the result of VA treatment. 

In the instant case, the record discloses that, in May 1994, 
the veteran, who had a history of a surgical redo of an 
aorto-bifemoral bypass graft in April 1991, was admitted to a 
VA Medical Center (VAMC) complaining of chills, sweats, 
decreased appetite, gastrointestinal (GI) bleeding, bright 
red blood per the rectum, and black tarry stools.  During 
hospitalization, surgical procedures performed included:  
Repair of an aortoduodenal fistula and duodenal leak; and a 
thrombectomy of a left axillary superficial femoral artery 
bypass graft.  On July 6, 1994, the veteran's surgical wounds 
were healing well, with no drainage or purulence.  

At the veteran's discharge from the VAMC on July 8, 1994, a 
nursing note indicated that he was able to handle the 
activities of daily living and would need only minimal 
assistance from his wife.  The veteran was ambulating with a 
four-point walker and tolerating a general diet well.  He and 
his wife were instructed as to how to change dressings on his 
abdominal wound.  Arrangements were made for a  home health 
care nurse to assist with wound care and general care.  The 
veteran was given several medications, and prescription of 
additional medications, including Coumadin, was phoned to a 
pharmacy, as they had inadvertently not been provided to the 
veteran at discharge.  

On July 11, 1994, the veteran was seen at the emergency room 
of a community hospital, with a history of a recent repair of 
an "aortic aneurysm".  He complained of lower extremity 
weakness and dizziness, primarily when trying to stand 
upright.  He stated that he had not had much appetite since 
leaving the VAMC a few days earlier.  On examination, the 
veteran was orthostatic.  Blood pressure (BP) was 92/60, 
supine, and 60/40, upright.  He was moderately dehydrated.  
Later in the day, his BP was 112/60, and he was feeling much 
better.  A physician at the VAMC emergency room agreed to see 
the veteran.  Impressions were hypotension secondary to 
dehydration and generalized weakness.

On July 11, 1994, the veteran was transported by an ambulance 
service from the private facility to the VAMC.  While in the 
care of the paramedics, he was hypotensive and orthostatic 
and unable to stand on his own.  At the VAMC emergency room, 
he presented with a history of fever at home, shortness of 
breath, and generalized weakness.  A chest X-ray showed a 
left lower lobe infiltrate which was consistent with 
pneumonia.  On July [redacted], some purulent material was 
noted to be draining about one centimeter medial to the veteran's 
thrombectomy incision, which was thought to be a stitch 
granuloma.  He was sent to a CT (computerized tomography) 
scanner to look for graft infection or perigraft fluid 
collection.  Half way through the CT examination, bright red 
blood came from his mouth; his oropharynx was full of blood, 
which appeared to be coming from his airway.  At that point, 
a code was called.  Cardiopulmonary resuscitation was 
attempted for 20 minutes, but the veteran did not survive and 
was pronounced dead.

The veteran's death certificate, which was signed by a 
private pathologist who performed an autopsy, listed the 
immediate cause of death as an acute GI hemorrhage of hours' 
duration due to or as a consequence of Coumadin 
administration and acute gastritis of days' duration.  

The pathologist who conducted the autopsy reported that, "In 
summary, the cause of death is thought to be due to severe 
gastrointestinal bleeding, leading to hypovolemia and 
hypoxia, with further impairment of an already severely 
compromised circulatory system, leading to congestive heart 
failure, pulmonary congestion, and edema and, finally, 
cardiorespiratory failure.  We did not find any anatomical 
lesions to account for the gastrointestinal hemorrhage.  It 
may be that the bleeding was secondary to prolonged bleeding 
times due to anticoagulant therapy necessary to maintain the 
patency of the vascular grafts.  The bypass grafts to the 
lower extremities were intact.  A small septic thrombus was 
found at the site of the abdominal aortic graft, but we did 
not find any evidence of dissemination of septic emboli to 
other organs and, therefore, we do not believe this played 
any role in the final events."

In September 1995, the chief of the surgical service at the 
VAMC offered an opinion that being on Coumadin could have 
exacerbated the veteran's gastrointestinal bleeding episode 
on July [redacted], 1994, the day of his death.

The pertinent argument by the appellant is that the 
medication Coumadin, prescribed by VA, contributed to the 
veteran's death from gastrointestinal bleeding.

The Board referred the claims file to an independent medical 
expert (IME), who is a professor of medicine at a state 
university medical school.  The IME was requested to offer an 
opinion on the question of whether it was at least as likely 
as not that the medication Coumadin, prescribed by VA 
physicians, resulted in the veteran's death from massive 
gastrointestinal bleeding.  After review of the veteran's 
medical records, the IME found that taking Coumadin "may 
have made a significant contribution" to the veteran's 
massive GI bleed.  The Board accepts the IME's opinion and 
finds that the preponderance of the evidence is in favor of 
the appellant's claim.  Entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for the veteran's death is 
thus established. 


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
the death of the veteran as a result of medical treatment by 
the Department of Veterans Affairs is granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

